
	
		I
		112th CONGRESS
		2d Session
		H. R. 4897
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain women’s
		  footwear with outer soles and uppers of rubber or plastics and valued over
		  $6.50 but not over $12 per pair.
	
	
		1.Certain women’s footwear with
			 outer soles and uppers of rubber or plastics and valued over $6.50 but not over
			 $12 per pair
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear with outer soles and uppers of rubber or plastics,
						covering the ankle, valued over $6.50 but not over $12/pair, other than tennis
						shoes, basketball shoes, gym shoes, training shoes, or the like, for women,
						other than work footwear (provided for in subheading 6402.91.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
